[1] This matter is before the court on a motion to dismiss the appeal. Ordinarily matters of this nature are disposed of without the formality of a written opinion, but in view of the fact that it is evident that some of the attorneys and trial judges of the state have not yet acquainted themselves with the Uniform Rules of the Superior Court, effective May 15, 1932, and the decisions of this court thereon, we again remind the bench and the bar that these rules are mandatory in their nature.
[2] In the case of Chiricahua Ranches Co. v. State,44 Ariz. 559, 39 P.2d 640, we discussed at length the purpose of the Uniform Rules and their nature, and particularly the circumstances which led up to the *Page 261 
adoption of rule VII and the effect of that rule. Anything further which we might say upon this subject would be a mere matter of repetition, and we therefore merely call the cited case to the attention of the trial judges and the members of the bar, with the suggestion that they read and ponder it carefully. If they will do so, it will save a great deal of expense and delay to litigants, and, perhaps, even more serious consequences in some cases. It appearing in the record of the present case that no valid judgment has ever been rendered therein, the appeal was prematurely taken, and the motion to dismiss is granted.